Citation Nr: 0516969	
Decision Date: 06/22/05    Archive Date: 07/07/05

DOCKET NO.  04-08 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a left shoulder 
disorder.

3.  Entitlement to service connection for bilateral hearing 
loss.



REPRESENTATION

Veteran represented by:	Antonio E. Bendezu, Attorney



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 
INTRODUCTION

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied the benefits sought on 
appeal.  

The issue of service connection for bilateral hearing loss 
will be addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.


FINDINGS OF FACT

1.  The veteran has not been shown to have a back disorder 
that is causally or etiologically related to his military 
service.

2.  The veteran has not been shown to have a left shoulder 
disorder that is causally or etiologically related to his 
military service.


CONCLUSIONS OF LAW

1.  A back disorder was not incurred in or aggravated by 
active service. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303 (2004).  

2.  A left shoulder disorder was not incurred in or 
aggravated by active service. 38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for a back 
disability and a left shoulder disability.  A third claim, 
entitlement to service connection for bilateral hearing loss, 
is the subject of additional development as set out in the 
REMAND section of this decision.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The VCAA

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that VA shall make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist the claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The provisions 
of the VCAA and the implementing regulations are, 
accordingly, applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these two issues has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist. The Board will 
now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record. 38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim. As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, VA must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  In this regard, the Board notes that the 
veteran has been provided with a copy of the September 2003 
rating decision as well as the December 2003 Statement of the 
Case and June 2004 Supplemental Statement of the Case issued 
in connection with these claims, which have notified the 
veteran of the evidence considered, the pertinent laws and 
regulations, and the reasons his claims were denied.  

More significantly, the veteran was provide with a letter 
dated August 1, 2003, which specifically addressed the 
requirements of the VCAA.  That letter informed the veteran 
as to what was required to support his claims for service 
connection, and provided a detailed listing of the kinds of 
evidence he should identify or submit.
See the August 1, 2003, VCAA letter, pages 1-2.

Second, VA must inform the claimant of the information and 
evidence the VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2004).  In the August 2003 
letter, the veteran was informed that VA is responsible for 
getting records from federal agencies, "to include service 
medical records, and other military records, and medical 
records at VA hospitals."  The letter further advised that 
VA would make "reasonable efforts to get the following 
evidence: any evidence you ask us to get to help support your 
claim."  See the August 1, 2003 VCAA letter, page 5.  In 
addition, the letter informed the veteran that he would be 
scheduled for a VA examination if necessary.  Id., page 1.

Third, VA must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  
The RO informed the veteran in the August 2003 VCAA letter 
that he was responsible to provide "enough information about 
these records so that we can request them from the person or 
agency who has them.  It's still your responsibility to make 
sure that we receive all requested records that aren't in the 
possession of a Federal government department or agency."  
[emphasis as in original].  See the August 2003 VCAA letter, 
pages 1, 5.  

Finally, the RO must request that the claimant provide any 
evidence that pertains to the claim.  This "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  The August 2003 VCAA letter, as 
noted above, informed the veteran that he should identify 
"any evidence . . . to help support your claim."  Given 
this express language, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board finds that this letter properly notified the 
veteran and his representative of the information, and 
medical or lay evidence, not previously provided to VA that 
was necessary to substantiate the claim, and properly 
indicated which portion of that information and evidence was 
to be provided by the veteran and which portion VA would 
attempt to obtain on behalf of the veteran.  

The Board notes that the August 2003 VCAA letter expressly 
notified the veteran and his representative that he had one 
year to submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b).  See the August 1, 
2003 VCAA letter, page 3.  The Board additionally notes that 
the fact that the veteran's claim was adjudicated by the RO 
in September 2003, prior to the expiration of the one-year 
period following the VCAA letter, does not render the RO's 
notice invalid or inadequate.  The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 107, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C. §  ____), made 
effective from November 9, 2000, specifically addresses this 
issue and provides that nothing in paragraph (1) of 38 
U.S.C.A. § 5103 shall be construed to prohibit the VA from 
making a decision on a claim before the expiration of the 
one-year period referred to in that subsection.  In this 
case, the letter sent to the veteran expressly notified him 
that he had one year to submit the requested information 
and/or evidence, in compliance with 38 U.S.C.A. § 5103(b).

The Board observes in passing that the VCAA notice was 
provided to the veteran prior to the initial adjudication of 
his claim.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that all available relevant evidence 
necessary for an equitable resolution of the issue on appeal 
has been identified and obtained.  In this regard, the 
veteran's service medical records have been obtained and 
associated with the claims file, as were his private medical 
records.  The veteran was also afforded a VA examination and 
nexus opinion with respect to the claimed back disability 
February 2004.

The Board acknowledges that the veteran has not been afforded 
a VA examination or nexus opinion in connection with his 
claim for service connection for a left shoulder disorder.  
Under the VCAA, an examination or medical opinion is 
considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but (1) contains competent lay or 
medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability; (2) 
establishes that the veteran suffered an event, injury, or 
disease in service; and (3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability. 38 C.F.R. § 3.159(c)(4).

In this case, the Board finds that a VA examination is 
unnecessary to decide the claim for service connection for a 
left shoulder disorder because such an examination would not 
provide any more information than is already associated with 
the claims file.  As will be explained below, the veteran has 
not been shown to have had a left shoulder disorder in 
service.  The record contains no probative evidence that 
demonstrates otherwise.  Therefore, because there is no 
event, injury, or disease in service to which a current 
diagnosis could be related, the Board finds that a VA 
examination is unnecessary.  

The Board is of course aware of the Court's holding in 
Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  
However, the outcome of this claim hinges on what occurred, 
or more precisely what did not occur, during service.  In the 
absence of evidence of in-service disease or injury, referral 
of this case for an opinion as to the etiology of the 
veteran's claimed disability would in essence place the 
examining physician in the role of a fact finder.  This is 
the Board's responsibility.  In other words, any medical 
opinion which provided a nexus between the veteran's claimed 
disability and his military service would necessarily be 
based solely on the veteran's uncorroborated assertions 
regarding what occurred in service.  The Court has held on a 
number of occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) [generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described]; Reonal 
v. Brown, 5Vet. App. 458, 461 (1993) [the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant].  In this connection, as 
discussed in the Board's analysis below, the Board does not 
attach credibility to the veteran's statements as to what he 
claims happened in service.

The holding in Charles was clearly predicated on the 
existence of evidence of both in-service incurrence and of a 
current diagnosis. The former element is lacking as to the 
issue here under consideration.  Referral of this case for a 
nexus opinion under the circumstances here presented would 
therefore be a useless act.

The veteran and his representative have not made the Board 
aware of any addition, relevant evidence that needs to be 
obtained prior to appellate review.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
issues has been consistent with the provisions of the VCAA.  

The Board additionally observes that general due process 
considerations have been satisfied.  The veteran and his 
attorney have been provided with ample opportunity to submit 
evidence and argument in support of his claim.  The veteran 
indicated in his March 2004 substantive appeal that he did 
not desire to have a hearing.  See 38 C.F.R. § 3.103 (2004).  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Factual background

For economy's sake, a factual background common to both 
issues on appeal will be provided.

The veteran served on active duty from July 1979 to June 
1985.  Service medical records indicate that the veteran was 
seen in May 1980 with complaints of low back pain.  A 
physical examination found him to have full range of motion, 
and his back was nontender.  X-rays were obtained which did 
not reveal any abnormalities.  He was diagnosed with a lumbar 
strain.  

The veteran sought emergency care and treatment in August 
1981 after being involved in a motor vehicle accident.  A car 
had hit him on his left knee, and he had sustained an 
abrasion to his right forearm.  Physical examination was 
negative for any injury to his back, and there was no mention 
of his left shoulder.  

In connection with his separation from service in June 1985, 
the veteran denied having a medical history of recurrent back 
pain or a painful or "trick" shoulder.

There are no pertinent medical records for approximately 14 
years after service.
In April 1999, the veteran indicated that he had had 
lumbosacral pain as well as left shoulder pain for the 
previous two or three weeks.  Following a physical 
examination, he was diagnosed with a mild lumbosacral strain 
and with left shoulder pain.  He was later seen for a follow-
up appointment after having been involved in a motor vehicle 
accident.  He complained of back pain, and his diagnoses 
included a lumbosacral strain and left shoulder inflammation.  

The veteran returned for an appointment in July 1999, and x-
rays of his spine revealed mild degenerative arthritis.  The 
veteran indicated that his left shoulder pain had improved, 
and he was diagnosed with a post-motor vehicle accident 
lumbosacral strain.   

The veteran sought treatment again in May 2003 during which 
he reported having injured his back and left shoulder during 
his military service.  His treating physician noted that he 
also had complaints concerning his back and left shoulder in 
April 1999, but further indicated that he had not been seen 
in the past few years.  It was also noted that the veteran 
had been involved in a motor vehicle accident in June 1999, 
at which time x-rays of his lower back showed mild arthritis 
type changes.  
X-rays of his back and left shoulder were all negative.  
Following a physical examination, he was assessed as having 
left shoulder pain with primarily AC joint involvement and a 
lumbosacral strain with primarily sacroiliac joint 
involvement.  The treating physician also stated that she 
could not determine whether the veteran's current pain was 
the result of what happened during his military service or 
whether it was accumulative trauma to those various joints 
over the past years considering it had been 20 years since 
the incidents in service and he had had other repetitive 
traumas to the same areas over the past 20 years.

In his July 2003 VA Form 21-526, the veteran claimed that he 
had injured his left shoulder while lifting weights and had 
sustained an injury to his back when he was struck by a car 
during his period of service.

The veteran was afforded a VA examination in February 2004 in 
connection with his claim for service connection for a back 
disorder.  Following a review of the veteran's claims file 
and his medical history as well as a physical examination, 
the examiner diagnosed the veteran with a chronic lumbosacral 
strain and indicated that it was quite difficult to determine 
the etiology of the back disorder given his history and motor 
vehicle accident in 1999.  Nevertheless, he stated that he 
was inclined to say that most any back problem was secondary 
to his motor vehicle accident in 1999.  He noted that the 
veteran did not express a great deal of discomfort and that 
he hardly saw a physician for his back throughout the 1980s 
or 1990s.  The examiner further commented that any strain he 
may have had in service should have certainly healed and 
believed that his current condition was an ongoing problem 
from his 1999 motor vehicle accident, which occurred 14 years 
following his separation from service.   The examiner also 
submitted a follow-up note in March 2004 indicating that his 
previous diagnosis and opinion remained the same.

Relevant law and regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2004).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis, when 
manifested to a compensable degree within the initial post 
service year.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309(a) (2004).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).
 
Analysis

The veteran contends that he is entitled to service 
connection for a back disorder and for a left shoulder 
disorder.  More specifically, he claims that he currently has 
a back disorder due to an motor vehicle accident, and a left 
shoulder disorder due to lifting weights in service.

As discussed above, in order to establish service connection, 
a claimant must generally submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or relationship between the current disability and 
the in-service disease or injury.

With respect to both claimed disabilities, there is evidence 
of current disability, so element (1) is met.
  	
Back disorder

Concerning element (2), in-service disease or injury, there 
is no evidence of any in-service back disease, to include 
within the one year presumptive period after service.   

Turning to the matter of in-service injury, although the 
veteran has recently contended that he sustained a back 
injury in an in-service motor vehicle accident, 
contemporaneous medical records, although documenting that 
accident, specifically indicate that the back was not 
involved.  Moreover, the veteran's service medical records do 
not show any treatment for a back disorder for the remainder 
of his period of service.  In fact, he denied having a 
medical history of any recurrent back pain in June 1975.  

However, the Board does observe that the veteran sought 
treatment for low back pain in May 1980.  To that extent 
only, element (2) is met.

Turning to element (3), medical nexus, no physician has 
linked any current back disorder to the veteran's military 
service.  The may 2003 physician did not provide such nexus, 
and indeed appears to express doubt that the veteran's 
current back disability could be related to his military 
service given the many intervening years and intercurrent 
trauma.  To the extent that the physician alluded to the 
veteran's military service as possibly being implicated in 
this current back disability, the Court has held that medical 
opinions, which are speculative, general or inconclusive in 
nature, cannot support a claim.  See Obert v. Brown, 5 Vet. 
App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  The Board thus places little weight of probative 
value on that statement.  

Significantly, the February 2004 VA examiner commented that 
any strain that the veteran may have had in service should 
have resolved and also opined that his current back condition 
was related to his 1999 motor vehicle accident, which 
occurred 14 years following his separation from service.  The 
Board places great weight on this opinion, which is clearly 
stated and appears to reflect the state of the medical 
record.

The Board is of course aware of the provisions of 38 C.F.R. § 
3.303(b), relating to chronicity and continuity of 
symptomatology.  Here, the record shows that there were no 
complaints, treatment, or diagnosis of a back disorder for 
many years following the veteran's separation from service, 
and the veteran told a private physician in April 1999 that 
he had begun experiencing his back pain two or three weeks 
earlier.  Thus, the medical evidence of record indicates that 
any symptomatology the veteran may have experienced in 
service was acute and transitory and resolved prior to his 
separation.  

Moreover, and crucially, there is no medical evidence 
supporting continuity of back symptoms after service.  See 
Voerth v. West, 13 Vet. App. 117, 120-1 (1999) [there must be 
medical evidence on file demonstrating a relationship between 
the veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent].  As was noted by 
the VA examiner, the veteran evidently did not seek medical 
treatment for many years after service. Continuity of 
symptomatology after service is therefore not demonstrated.

To the extent that the veteran allege that a medical nexus 
exists, it is now well-settled that as a persons without 
medical training he is not competent to comment on medical 
matters such as etiology.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].

In summary, although elements (1) and (2) are arguably met, 
element (3) is not, and the veteran's back claim fails on 
that basis.

Left shoulder disorder

With respect to element (2), the veteran's  service medical 
records are negative for any complaints, treatment, or 
diagnosis of a left shoulder disorder.  

The Board has considered the veteran's contention that he 
injured his shoulder lifting weights in service.  

The Board is obligated under 38 U.S.C.A. § 7104(d) to analyze 
the credibility and probative value of all evidence, account 
for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the claimant.  See Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) [in evaluating 
the evidence and rendering a decision on the merits, the 
Board is required to assess the credibility, and therefore 
the probative value, of proffered evidence in the context of 
the record as a whole]. 

Here, the veteran's contention of the in-service left 
shoulder injury was made years after service, in connection 
with his claim for monetary benefits from VA.  
See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
[interest may affect the credibility of testimony].  The 
Board places greater weight on the service medical records 
than it does on his veteran's recent self-serving and 
unsupported statement proffered in conjunction with his 
current claim.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the veteran].

In short, the Board finds the veteran's contention to be 
lacking in credibility.  Based on the utterly negative 
service medical records, the Board concludes that element (2) 
has not been met.

Turning to element (3), medical nexus, no physician has 
linked any current disorder to any disease or injury that 
occurred during active service.  As was discussed in 
connection with the VCAA, above, in the absence of an in-
service injury such medical nexus opinion would be 
impossible.  

In summary, element (2) and (3) have not been met, and the 
veteran's left shoulder claim fails on that basis.

Conclusion

For reasons and bases stated above, the Board concludes that 
both claims are denied.  Because the preponderance of the 
evidence is against the veteran's claims, the benefit of the 
doubt provision does not apply.  Accordingly, the Board 
concludes that service connection for a back disorder and a 
left shoulder disorder is not warranted.  

ORDER

Service connection for a back disorder is denied.

Service connection for a left shoulder disorder is denied.


REMAND

As discussed above, the VCAA provides that the VA shall make 
reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim and requires the VA to 
assist a claimant in obtaining that evidence.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2004).  Such 
assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).

The Board notes that the veteran was scheduled for a VA 
examination in connection with his claim for service 
connection for bilateral hearing loss, which he cancelled in 
September 2003.  Instead, he furnished the report of an 
audiologist, C.A.F., dated October 25, 2004.  

The October 2004 report of C.A.F. is problematical in several 
respects.
First, it was unaccompanied by waiver of RO consideration.  
See 38 C.F.R. § 20.1304 (2004).  The Board cannot consider 
additional pertinent evidence without first remanding the 
case to the agency of original jurisdiction for initial 
consideration or obtaining the veteran's waiver.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).

Second, although C.A.F. opined that the veteran's hearing 
loss was related to his military service, the audiologist did 
not provide the puretone thresholds in decibels.  Instead, he 
submitted an audiological examination report without an 
interpretation of the audiometric readings contained on the 
graph and only noted the veteran's average puretone threshold 
in each ear.  As such, the medical evidence of record does 
not show whether the veteran has current hearing loss by VA 
standards.  

The Board observes that the situation here presented is 
similar to that in Kowalski v. Nicholson, U.S. Vet. App. No. 
02-1284 (June 8, 2005).  Indeed, Kowalski involved a similar 
opinion from the very same C.A.F.  Under these 
circumstances, a VA examination must be scheduled.  See 
Kowalski, slip op. at 8-9. 
   
In addition, it appears that there may be additional medical 
records not associated with the claims file.  In this regard, 
the Board notes that the veteran indicated in his July 2003 
VA Form 21-526 that he had had a hearing test conducted at 
Molex in April 1998.  The veteran had also told the February 
2004 VA spine examiner that he been working as a machinist at 
Molex for seven years.  However, the claims file does not 
contain any records documenting a hearing test conducted by 
the veteran's employer, nor does it appear that any attempts 
were made to obtain his employment records.  Such records may 
prove to be relevant and probative.  Therefore, the RO should 
attempt to obtain and associate with the veteran's claims 
file any and all medical records pertaining to his bilateral 
hearing loss.

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (BVA) for the following actions:

1. VBA should request that the 
veteran provide the names and 
addresses of any and all health care 
providers who have provided treatment 
for his bilateral hearing loss.  
After acquiring this information and 
obtaining any necessary 
authorization, the RO should obtain 
and associate these records with the 
claims file.  A specific request 
should be made for the veteran's 
employment records, including 
audiological examination reports.

2.  The veteran should be afforded a VA 
examination to determine the nature and 
etiology of any hearing loss that may be 
present. The veteran should be advised 
that if he does not attend the scheduled 
examination, his failure to do so might 
adversely affect his claim.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and to identify whether the 
veteran has current bilateral hearing 
loss, and if so, whether it is at least 
as likely as not that the veteran's 
hearing loss is etiologically related to 
his military service.  A report of the 
examination should be prepared and 
associated with the veteran's VA claims 
folder.

3.  When the above development is 
completed, the RO should review the 
evidence in its entirety and 
readjudicate the veteran's claim for 
service connection for bilateral hearing 
loss.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran unless he is notified.

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner. See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

As a final matter, the Board, quoting the Court in Kowalski, 
reminds the veteran and his attorney that 

"[t]he duty to assist is not always a one-way street. If 
a veteran wishes help, he cannot passively wait for it 
in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  . . . . VA has not only the discretion, but 
in this case, the duty under 38 U.S.C. § 5103A(d). . . 
to schedule an examination . . . . [The veteran] and his 
counsel are expected to cooperate in the efforts to 
adjudicate his claim for service connection.  Their 
failure to do so would subject them to the risk of an 
adverse adjudication based on an incomplete and 
underdeveloped record.



	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


